In a matter which concerns the honor and professional standing of a member of the bar, I am of the opinion that charges of misconduct should be based on specific and definite allegations, as distinguished from hearsay or matters alleged upon information and belief. For that reason, I believe respondent's motion to strike the general and uncertain allegations of the petition, as well as those founded upon information and belief (hearsay), should be granted. The good name of any man is of too great value to permit its destruction by allegations which may not be subject to proof or which may be founded entirely on rumor or hearsay.
I am of the further opinion that, since proceedings are now pending in the Nebraska courts covering some of the charges set forth in the petition herein, the proceedings here with reference thereto should be held in abeyance until termination of the Nebraska proceedings.
Finally, in a matter of this importance to the bar and to respondent, and, as previously stated, involving the latter's honor, good name, and professional standing, I am of the opinion that this court would be justified in granting respondent's motion for oral argument on the matters set forth therein.
Since there is not now before us the question whether these charges against respondent, or any of them, are barred by the statute of *Page 134 
limitations, as the majority opinion states the fact to be, no opinion ought now to be expressed with respect to that question.